Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 23-39 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or suggest the limitations of the independent claim, including e) moving the mold insert and the mold core along an advancement path that is formed by the opening of the mold parts; f) at least partially filling the first article cavity with a first article molding compound, wherein the first article molding compound is different from the second article molding compound, and the first article molding compound and the second article molding compound are compatible in molecular terms, and wherein the first article molding compound connects to the second article molding compound; introducing a fluid into the first article cavity with the injection device such that the fluid displaces a portion of the first article molding compound from the first article cavity to provide the plastic article having a hollow body. 

The closest prior art, Fishvogt, teaches a mold core (core pin 50; see Figs. 8, 9, 10 and accompanying text), a mold insert that forms an appendage of the first article cavity and encloses the mold core (555 or portion of mold 500 surrounding 506- above portions 520; under BRI an “appendage” may be a portion of a body, such as a portion of mold 500; see Figs. 8, 9, 10 and 
Fishvogt fails to teach e) moving the mold insert and the mold core along an advancement path that is formed by the opening of the mold parts; f) at least partially filling the first article cavity with a first article molding compound, wherein the first article molding compound is different from the second article molding compound, and the first article molding compound and the second article molding compound are compatible in molecular terms, and wherein the first article molding compound connects to the second article molding compound; introducing a fluid into the first article cavity with the injection device such that the fluid displaces a portion of the first article molding compound from the first article cavity to provide the plastic article having a hollow body. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748